Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 27 January 2021.

Drawings
The drawings received on 06 September 2017 are accepted by the examiner.

Specification
The specification received on 06 September 2017 & 29 June 2020 is accepted by the examiner.


Claim Rejections - 35 USC § 112
The 112 Rejections filed on 04 November 2020 are overcome by the amendment filed on 27 January 2021.

Claim Objections
The Claim Objections filed on 04 November 2020 are overcome by the amendment filed on 27 January 2021.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-6 and 8-21: 
Regarding independent claims 1 and 15, the prosecution history, especially at the previous Remarks by applicant filed on (27 January 2021, pages 8-9) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner’s statement of reasons for allowance for Claims 1-6, 8-14 and 18-19: the prior art does not disclose or suggest a transport refrigeration system (200) comprising: a tractor (202) having a driver’s side; a trailer s2U4 s comprising a container (210) having an interior (212) and an exterior (214); a refrigeration system (220) mounted in an equipment box (222) along a front of the container and positioned for cooling the interior, and an indicator display (20) positioned on the exterior and comprising one or more first light emitting diodes (60) between a first member and a second member and positioned to illuminate the first member preferentially to the second member; and one or more second light emitting diodes (62) between the first member and the second member and positioned to illuminate the second member preferentially to the first member in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claims 15-17 and 20-21: the prior art does not disclose or suggest a transport refrigeration system (200) comprising: a container (210) having an interior (212) and an exterior (214); a refrigeration system (220) positioned for cooling the interior; and an edge-lit indicator (20) positioned on the exterior; the edge-lit indicator comprises a first portion and a second portion; one or more first light emitting diodes (60) positioned to illuminate the first portion preferentially to the second portion; and one or more second light emitting diodes (62) 

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/TC/
04 March 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861